On Petition for Rehearing
While, upon the record before us we are of the opinion that our decision and disposition of the case is proper and supported by the record as it now stands, upon further consideration of the particular question strongly *Page 31 
suggested in the petition for rehearing as to the mental competency of the defendant to properly discharge the duties incident to her custody of the children, and having in mind that the paramount consideration is their welfare, we are of the opinion that the resolution of the problems presented and the disposition indicated as proper on the record, should not preclude the trial court, either on application of plaintiff, or on its own motion, from speedily taking testimony on the question suggested; making specific findings based thereon and entering such order as its findings shall show to be for the best interests of the children.
Unless such action shall be taken within thirty days from the date remittitur is received, the order as to custody heretofore made, shall stand, subject to any modification made necessary by change of conditions, to be determined as therein provided.
The petition for rehearing is denied.
MR. JUSTICE HILLIARD, who formerly concurred, nor dissents.